Title: To Thomas Jefferson from Caesar Augustus Rodney, 17 October 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philada. Octob. 17th. 1806.
                        
                        I recd. your favor enclosing Mr. Pleasonton’s note. Mr. Read informed me, when at New Castle, that he had
                            received the pardon. He had also made an arrangement, just before I got to New Castle, for continuing the trials I
                            mentioned in my last, until the next term of the Supreme Court for Sussex County. All the important questions which the
                            subject of those trials involves will be discussed on the appeal to our Circuit Court on the 27th. inst: at Dover which I
                            shall attend. I have little hope of a favorable decision from judge Chase, in any case in which Federal politicks are
                            concerned; but I will do my duty & at least have the satisfaction of expressing my mind freely. Near the close of the
                            historical part of the New An. Register for 1804. I was gratified to find a just encomium, on the acquisition of
                            Louisiana, & a handsome eulogium on the happy & flourishing State of our country at that period. You have no doubt
                            observed it if that volume has reached Washington.
                        My father tho’ now about the age of 59.‘ appears very anxious, agreeably to his natural turn to take an active
                            part if hostilities should commence; which gives me some pain. I do trust there will no occasion. For notwithstanding he
                            has seen perhaps more actual fighting service than any of those on whose attachment we could rely in that quarter; & as
                            Col. A. McClane & Col. Hall & our old officers have often told me, has the talent & experience & a peculiar turn for
                            military command, I should be extremely sorry if he had an opportunity of indulging that disposition—There are times of
                            danger to be sure when old & young should flock to the standard of their country & those who did not would be
                            traitors. At such a crisis his life, however dear to me, might be imposed, but I am under no apprehensions of such
                            extremities. With great esteem I am Dear Sir 
                  Yours Very Sincerely
                        
                            C. A. Rodney
                            
                        
                    